Case 4:21-cv-00063-RM Document 1-3 Filed 02/05/21 Page 1 of 13




EXHIBIT A
                                              Case 4:21-cv-00063-RM Document 1-3 Filed 02/05/21 Page 2 of 13



                                       Person/Attorney Filing: Thomas J Howard
                                       Mailing Address: 2701 East Camelback Road Suite 140
                                       City, State, Zip Code:Phoenix, AZ 85016
                                       Phone Number:(602)977-1900
                                       E-Mail Address:gdeleon@lernerandrowe.com
                                      [ ]Representing Self, Without an Attorney
                                      (If Attorney) State Bar Number:009125, Issuing State: AZ

                                                       IN THE SUPERIOR COURT OF THE STATE OF ARIZONA
                                                             IN AND FOR THE COUNTY OF PIMA

                                        Shauna Lewis
                                        Plaintiff(s),                                         Case No. C20205595
                                        V.
                                        Target Stores, Inc.                                   SUMMONS
                                        Defendant(s).
                                                                                              HON.LESLIE MILLER

                                       To:Target Stores, Inc.

                                        WARNING: THIS AN OFFICIAL DOCUMENT FROM THE COURT THAT
                                        AFFECTS YOUR RIGHTS. READ THIS SUMMONS CAREFULLY.IF YOU DO
                                        NOT UNDERSTAND IT,CONTACT AN ATTORNEY FOR LEGAL ADVICE.

                                        1. A lawsuit has been filed against you. A copy of the lawsuit and other court papers were
                                           served on you with this Summons.

                                       2. If you do not want a judgment taken against you without your input, you must file an
                                          Answer in writing with the Court, and you must pay the required filing fee. To file your
                                          Answer, take or send the papers to Clerk of the Superior Court, 110 West Congress
                                          Street, Tucson, Arizona 85701 or electronically file your Answer through one of Arizona's
                                          approved electronic filing systems at http://www.azcourts.gov/efilinginformation.
                                          Mail a copy of the Answer to the other party, the Plaintiff, at the address listed on the top
                                          of this Summons.
                                          Note: If you do not file electronically you will not have electronic access to the documents
                                          in this case.

                                       3. If this Summons and the other court papers were served on you within the State of
                                          Arizona, your Answer must be filed within TWENTY(20)CALENDAR DAYS from the
                                          date of service, not counting the day of service. If this Summons and the other court papers
AZturtroCourt.gov Form Set #5247858




                                          were served on you outside the State of Arizona, your Answer must be filed within
                                          THIRTY(30)CALENDAR DAYS from the date of service, not counting the day of
                                          service.
      Case 4:21-cv-00063-RM Document 1-3 Filed 02/05/21 Page 3 of 13




       Requests for reasonable accommodation for persons with disabilities must be made to
the court by parties at least 3 working days in advance of a scheduled court proceeding.


       GIVEN under my hand and the Seal of the Superior Court of the State of Arizona in
and for the County of PIMA


                      SIGNED AND SEALED This Date: 12/17/2020
                      Gary Harrison
                      Clerk ofthe Superior Court

                      By:   ALAN WALKER /s/
                               Deputy Clerk




                                                   2
           Case 4:21-cv-00063-RM Document 1-3 Filed 02/05/21 Page 4 of 13




                                                                                               FILED
                                                                                         Gary Harrison
                                                                                     CLERK,SUPERIOR COURT
 1    LERNER & ROWE,P.C.                                                                12/17/2020 11:35:09 AM
     Thomas J. Howard,SBN 09125
                                                                                     BY: ALAN WALKER /S/
 2   2701 E. Camelback Rd., Ste. 140                                                        DEPUTY
     Phoenix, AZ 85016
 3   Telephone: (602)977-1900                                                       Case No. C20205595
     Fax: (602)977-1901                                                              HON. LESLIE MILLER
 4   thoward@lernerandrowe.corn
     minute_entries(&lernerandrowe.com
 5   Attorneyfor Plaintiff
 6
                   IN THE SUPERIOR COURT FOR THE STATE OF ARIZONA
 7
                                IN AND FOR THE COUNTY OF PIMA
 8

 9
     SHAUNA LEWIS,Individually,                            No.
10

11                            Plaintiff,
     VS.                                                   COMPLAINT
12

13   TARGET STORES,INC.,a Foreign Entity;        (Tort/Non Motor Vehicle -
     JOHN DOES I-X and JANE DOES I-X,individually Premises Liability; Negligence)
14
     and/or as husband and wife; BLACK
15   CORPORATIONS LX and WHITE LIMITED
     PARTNERSHIPS I-X,
16

17                            Defendant.

18

19
            Plaintiff, by and through counsel undersigned, for her Complaint hereby alleges as
20   follows:
21
                                                PARTIES
22

23          1. Plaintiff is a resident of Tucson,Pima County, Arizona.

24          2. Defendant Target Stores, Inc. is a Minnesota company authorized to conduct
25
                business in the State of Arizona.
26

27          3. Defendant John and Jane Does I — X are individuals and/or married couples whose

28              identities are presently unknown to Plaintiff, and so are sued under an alias. The true

                names of Defendant John and Jane Does I — X will be substituted when the true


                                                    - 1-
     Case 4:21-cv-00063-RM Document 1-3 Filed 02/05/21 Page 5 of 13




 1        names are learned. Defendant John and Jane Does I - X, if married, at all times
 2
          relevant hereto acted for and on behalf of their marital community.
 3

 4     4. Defendant Black Corporations I — X and White Corporations I - X are corporations,

 5        limited partnerships, limited liability concerns, or other business entities, either
 6
          chartered within Arizona or authorized to do business in the State of Arizona, but
 7
          whose identities are presently unknown to Plaintiff, and so are sued under an alias.
 8

 9        The true names of Defendant Black Corporations I — X and White Corporations I — X
10
          will be substituted when their true names are learned.
11
                                    GENERAL ALLEGATIONS
12

13     5. Plaintiff reallege and incorporate herein by this reference the allegations in
14
          Paragraphs 1 through 4 of her Complaint as though expressly set forth herein.
15
      6. At all times relevant hereto, Defendant, and each of them, owned, operated and
16

17        maintained the Target store located at 9615 E Old Spanish Trail, Tucson, AZ 85748
18
         (hereinafter referred to as "the Store").
19
      7. Defendant, and each them, caused certain acts to occur on December 23, 2018, in
20

21        Tucson,Pima County, Arizona.

22    8. Defendant, and each of them, are liable in tort for the acts and omissions caused by
23
          them on or about December 23,2018,in Tucson,Pima County, Arizona.
24

25    9. Defendant, and each of them, are liable in tort for the acts and omissions of their

26       agents, servants, employees, contractors, and subcontractors on or about December
27
         23,2018,in Tucson,Pima County, Arizona.
28




                                              - 2-
     Case 4:21-cv-00063-RM Document 1-3 Filed 02/05/21 Page 6 of 13




 1                                     COUNT I — NEGLIGENCE
 2
       10. Plaintiff reallege and incorporate herein by this reference the allegations in
 3
          Paragraphs 1 through 9 of her Complaint as though expressly set forth herein.
 4

 5     11. On or about December 23,2018,Plaintiff was an invitee at Defendant's Store.
 6
       12. On or about December 23, 2018, in the exercise of due care, Plaintiff was walking
 7
          out of the store when her foot gave out to an uneven surface, causing Plaintiff to lose
 8

 9        her balance and subsequently fall causing her to sustain severe and permanent
10        injuries.
11
       13. As a direct result of the Defendant's breach of duty, Plaintiff suffered serious injuries
12

13        with attendant pain and suffering.

14     14. While as an invitee at the Defendant's Store, Plaintiff was injured by a condition that
15
          was unexpected, unknowable, and dangerous to her. There were no warnings and/or
16

17        cautionary signs posted to alert Plaintiff and/or other invitees to the potentially

18        harmful hazard that was present on the Defendant's Store.
19
       15. At no time did the Defendant, and each of them, and/or any of their agents, issue a
20

21        warning to the Plaintiff and/or other invitees of the Store of the potential hazard that

22        was present.
23
      16. The Defendant's Store was poorly maintained or otherwise allowed to remain in a
24
          condition which was hazardous to the health of the Plaintiff.
25

26    17. Maintenance of the Defendant's Store was the obligation of the Defendant, and each
27
         of them. This non-delegable duty required that the Store be maintained in a
28
         condition, which was safe and free from known and unknown hazards and to protect



                                               -3-
     Case 4:21-cv-00063-RM Document 1-3 Filed 02/05/21 Page 7 of 13




 1        invitees from dangers, and that the Defendant, and each of them,inspect the Store for
 2
          such hazards.
 3

 4     18. By reason of the acts and omissions set forth above, Defendant, and each of them,

 5        breached their duty to Plaintiff to offer a safe and hazard-free environment, which
 6
          directly resulted in Plaintiffs fall and severe injuries.
 7
       19. As a direct and proximate result of Defendant, and each of them, tortuous actions,
 8
 9        Plaintiff was injured and has incurred and will incur medical and other expenses as
10
          well as personal injury, pain and suffering.
11
       20. Defendant, and each of them, were negligent by not inspecting the Store for this
12
13        hazard and/or for failing to warn Plaintiff of the dangerous condition upon the Store.
14
       21. Defendant, and each of them, and their agents, servants, employees, contractors and
15
          subcontractors' negligent, wanton, careless and reckless inspection and maintenance
16

17        of the Store, and creation of a hazard upon the Store, directly and proximately caused
18
          Plaintiff to experience great pain and suffering, inconvenience, curtailment of her
19
          usual activities, loss of enjoyment of life, and will cause Plaintiff to experience great
20
21        pain of body and mind, inconvenience, loss of enjoyment, and pain and suffering in
22        the future.
23
      22. Defendant's, and each of them, negligent, wanton, careless and reckless inspection
24

25        and maintenance upon Defendant's Store, and creation of a hazard upon the Store,

26        directly and proximately caused Plaintiff to incur expenses for medical treatment and
27
         expenses for related treatment and care as a result of injuries sustained in this
28
         incident, and will continue to incur such expenses in the future.



                                               -4-
         Case 4:21-cv-00063-RM Document 1-3 Filed 02/05/21 Page 8 of 13




 1          23. By reason of the acts and omission set forth above, Defendant, and each of them,
 2
                breached their duty to Plaintiff to offer a safe and hazard-free environment, which
 3

 4              directly resulted in Plaintiff's injuries.

 5          24. As a direct and proximate result of Defendant's, and each of them, tortuous actions,
 6
                Plaintiff was injured and has incurred and will incur medical and other expenses as
 7
                well as personal injury, pain and suffering.
 8

 9          25. Defendant, and each of them, breached that duty of care, directly and proximately
10
                causing Plaintiff's damages.
11
            26. Defendant's, and each of them, actions were in violation of certain Arizona statutes,
12

13              thereby constituting negligence per se.
14
           WHEREFORE, Plaintiff prays for Judgment against Defendant, and each of them, as
15
     follows:
16

17                1. For general damages in an amount to be proven at trial of this matter;
18
                  2. For special damages in an amount to be proven at trial of this matter;
19
                  3. For such other and further relief as this Court deems meet and just.
20

21

22
           RESPECTFULLY SUBMITTED this /4t-day of December
23
24

25                                                             LE      & ROWE,

26

27
                                                       By
28                                                             omas 'owar , sq.
                                                              701 E. Camelback Road, Ste. 140
                                                              hoenix, Arizona 85016
                                                             Attorneyfor Plaintiff

                                                     -5 -
           Case 4:21-cv-00063-RM Document 1-3 Filed 02/05/21 Page 9 of 13




                                                                                                 FILED
                                                                                            Gary Harrison
                                                                                        CLERK,SUPERIOR COURT
 1   LERNER & ROWE,P.C.                                                                     1/20/2021 3:40:07 PM
     Thomas L Howard,SBN 09125                                                           BY: ALAN WALKER /S/
 2   2701 E. Camelback Rd., Ste. 140                                                            DEPUTY
     Phoenix, AZ 85016
 3   Telephone: (602)977-1900                                                          Case No. C20205595
     Fax: (602)977-1901                                                                 HON. LESLIE MILLER
 4   thoward lernerandrowe.corn
     minute entries(@lernerandrowe.corn
 5   Attorneys for Plaintiff
 6
                    IN THE SUPERIOR COURT FOR THE STATE OF ARIZONA
 7
                                 IN AND FOR THE COUNTY OF PIMA
 8
 9
10   SHAUNA LEWIS,Individually,                              No. C20205595

11                             Plaintiff,
     VS.
12
                                                             PLAINTIFF'S CERTIFICATE
13   TARGET STORES,INC., a Foreign Entity;                   REGARDING TIER SELECTION
14   JOHN DOES I-X and JANE DOES I-X,
     individually and/or as husband and wife;
15   BLACK CORPORATIONS I-X and WHITE                       (Tort/Non Motor Vehicle -
     LIMITED PARTNERSHIPS I-X,                               Premises Liability; Negligence)
16
17                             Defendant.
18
19          The undersigned certifies that he knows the dollar limits and any other limitations set

20   forth by the local rules of practice for the applicable superior court, and further certifies that this
21
     case falls within the requirements for a TIER 3 case based solely on the damages amount,
22
     however, the complexity of this case qualifies for TIER 2 discovery and disclosure limit.
23
24
25
26
27
28



                                                      -1-
     Case 4:21-cv-00063-RM Document 1-3 Filed 02/05/21 Page 10 of 13




 1     RESPECTFULLY SUBMITTED this -        day of December, 2019.
 2
 3
                                               LERNER                 •9
 4
 5
 6                                     By
 7
                                              Thomas J. Howard,Esq.
                                              2701 E. Camelback Road, Ste. 140
 8
                                              Phoenix, Arizona 85016
                                              Attorneyfor Plaintiff
 9
10
11

12
13
14
15
16

17
18
19
20
21

22
23
24
25
26
27
28



                                    - 2-
                  Case 4:21-cv-00063-RM Document 1-3 Filed 02/05/21 Page 11 of 13
                                                                                                   FILED
                                                                                             Gary Harrison
                                                                                         CLERK,SUPERIOR COURT
 PERSON/ATTORNEY FILING: Thomas J Howard                                                    12/17/2020 11:35:09 AM

 MAILING ADDRESS:2701 East Camelback Road Suite 140                                       BY: ALAN WALKER /S/
                                                                                                 DEPUTY
 CITY, STATE,ZIP CODE:Phoenix, AZ 85016
                                                                                        Case No, C20205595
 PHONE NUMBER:(602)977-1900                                                              HON. LESLIE MILLER
 E-MAIL ADDRESS:gdeleon@lernerandrowe.com
[C:] REPRESENTING SELF, WITHOUT AN ATTORNEY
(IF ATTORNEY)STATE BAR NUMBER:009125,Issuing State: AZ


                                 ARIZONA SUPERIOR COURT,PIMA COUNTY

 Shauna Lewis
 Plaintiff(s),

 V.                                                                 CASE NO:


 Target Stores, Inc.                                           RULE 102a FASTAR CERTIFICATE
 Defendant(s).




           The undersigned certifies that he or she knows the eligibility criteria set by FASTAR Rule 101b

 and certifies that this case:


(NOTE — YOU MUST CHECK ONE OF THE BOXES BELOW OR THE CLERK WILL
 NOT ACCEPT THIS FORM.)

      El DOES meet the eligibility criteria established by Rule 101b; or

      El   DOES NOT meet the eligibility criteria established by Rule 101b.




Dated:


                                              Thomas J Howard /s/
                                                          SIGNATURE
           Case 4:21-cv-00063-RM Document 1-3 Filed 02/05/21 Page 12 of 13




                                                                                               FILED
                                                                                         Gary Harrison
                                                                                     CLERK,SUPERIOR COURT
 1   LERNER & ROWE,P.C.                                                                 1/20/2021 3:37:44 PM
     Thomas J. Howard,SBN 09125
                                                                                      BY: ALAN WALKER /S/
 2   2701 E. Camelback Rd., Ste. 140                                                         DEPUTY
     Phoenix, AZ 85016
 3   Telephone: (602)977-1900                                                       Case No. C20205595
     Fax: (602)9'77-1901                                                             HON. LESLIE MILLER
 4   thoward()lerrierandrowe.corn
     minute_entries(@lernerandrowe.com
 5   Attorneys for Plaintiff
 6
                   IN THE SUPERIOR COURT FOR THE STATE OF ARIZONA
 7
                               IN AND FOR THE COUNTY OF PIMA
 8
 9
10   SHAUNA LEWIS,Individually,                            No, C20205595

11                            Plaintiff,
12   VS.
                                                           PLAINTIFF'S DEMAND FOR JURY
13   TARGET STORES,INC., a Foreign Entity;                 TRIAL
14   JOHN DOES I-X and JANE DOES I-X,
     individually and/or as husband and wife;
15   BLACK CORPORATIONS I-X and WHITE                     (Tort/Non Motor Vehicle -
     LIMITED PARTNERSHIPS I-X,                             Premises Liability; Negligence)
16
17                            Defendant.
18
19
            Plaintiff, by and through counsel undersigned, and pursuant to Ariz. R. Civ. P. 38(a)-(b)
20
     hereby DEMANDS TRIAL BY JURY ON ALL COUNTS.
21
22          RESPECTFULLY SUBMITTED this/4 day of Decemb
23                                                            LE                    P.C.,
24
25                                                  By
                                                                omas . owar , sq.
26                                                             701 E. Camelback Road, Ste. 140
                                                              Phoenix, Arizona 85016
27
                                                              Attorneyfor Plaintiff
28



                                                   - 1-
       Case 4:21-cv-00063-RM Document 1-3 Filed 02/05/21 Page 13 of 13

                                                                                                    Service of Process
                                                                                                    Transmittal
                                                                                                    01/22/2021
                                                                                                    CT Log Number 538929017
TO:         Sue Carlson
            Target Corporation
            1000 Nicollet Mall
            Minneapolis, MN 55403-2542

RE:         Process Served in Arizona

FOR:        Target Stores, Inc. (Assumed Name) (Domestic State: MN)
            Target Corporation (True Name)




ENCLOSED ARE COPIES OF LEGAL PROCESS RECEIVED BY THE STATUTORY AGENT OF THE ABOVE COMPANY AS FOLLOWS:

TITLE OF ACTION:                                  SHAUNA LEWIS, ETC., PLTF. vs. TARGET STORES, INC., ETC., ET AL., DFTS.
DOCUMENT(S) SERVED:                               -
COURT/AGENCY:                                     None Specified
                                                  Case # C20205595
NATURE OF ACTION:                                 Personal Injury - Failure to Maintain Premises in a Safe Condition
ON WHOM PROCESS WAS SERVED:                       C T Corporation System, Phoenix, AZ
DATE AND HOUR OF SERVICE:                         By Process Server on 01/22/2021 at 12:58
JURISDICTION SERVED :                             Arizona
APPEARANCE OR ANSWER DUE:                         None Specified
ATTORNEY(S) / SENDER(S):                          None Specified
REMARKS:                                          The documents received have been modified to reflect the name of the entity being
                                                  served.
ACTION ITEMS:                                     CT has retained the current log, Retain Date: 01/22/2021, Expected Purge Date:
                                                  01/27/2021

                                                  Image SOP

                                                  Email Notification, Non Employee Litigation Target gl.legal@target.com

REGISTERED AGENT ADDRESS:                         C T Corporation System
                                                  3800 N. Central Avenue
                                                  Suite 460
                                                  Phoenix, AZ 85012
                                                  877-564-7529
                                                  MajorAccountTeam2@wolterskluwer.com
The information contained in this Transmittal is provided by CT for quick reference only. It does not constitute a legal opinion, and should not otherwise be
relied on, as to the nature of action, the amount of damages, the answer date, or any other information contained in the included documents. The recipient(s)
of this form is responsible for reviewing and interpreting the included documents and taking appropriate action, including consulting with its legal and other
advisors as necessary. CT disclaims all liability for the information contained in this form, including for any omissions or inaccuracies that may be contained
therein.




                                                                                                    Page 1 of 1 / DN
